Title: From James Madison to James Monroe, 9 April 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange April 9th. 1786.
I am favoured with yours of the 18th. of March. My last answered your preceding one relating to your territorial speculation. I hope it has been reced. I forgot to intimate to you, though I presume it would have been superfluous, that it will be well in every purchase to ascertain by information as far as possible, the proportion of land which lies on the river and comes within the description of low grounds. The value of every tract depends much on this proportion. The contiguous upland is I believe generally of a good Soil, but there must be both degrees & exceptions to its quality. The low grounds are in a manner uniformly & universally good. The step taken by N. Jersey was certainly a rash one, and will furnish fresh pretexts to unwilling States for witholdg their contributions. In one point of view however it furnished a salutary lesson. Is it possible with such an example before our eyes of impotency in the federal system, to remain sceptical with regard to the necessity of infusing more energy into it? A Government cannot long stand which is obliged in the ordinary course of its administration to court a compliance with its constitutional acts, from a member not of the most powerful order, situate[d within] the immediate verge of authority, and apprized of every circumstance which [should remonstrate] against disobedience. The question whether it be possible and worth [while to preserve] the Union of the States must be speedily decided some way or other. Those who [are indiff]erent to its preservation would do well to look forwards to the consequences of its extinction. The prospect to my eye is a gloomy one indeed. I am glad to hear that the opposition to the impost is likely to be overcome. It is an encouragement to persevere in good measures. I am afraid at the same time that like other auxiliary resources it will be overrated by the States, and slacken the regular efforts of taxation. It is also materially short of the power which Congress ought to have with regard to Trade. It leaves the door unshut agst. a commercial warfare among the States, our trade exposed to foreign Machinations, and [the distresses] of an unfavorable balance very little checked. The experience of European [Merchants] who have speculated in our trade will probably check in a great measure our opportunities of consuming beyond our resources; but they will continue to credit us as far as our coin in addition to our productions will extend, and our experience here teaches us that our people will extend their consumption as far as credit can be obtained. I am Dr. Sir Yr. affecte. friend
Js Madison Jr
